Citation Nr: 1442731	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-27 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for hearing loss, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1958 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT

The Veteran's bilateral hearing loss disability is manifested by Level III to Level IV hearing in the right ear and Level V to Level VI hearing in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.85, 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  INCREASED RATING FOR HEARING LOSS

The Veteran contends that a higher disability rating is warranted for his service-connected bilateral hearing loss, which is currently (since November 27, 2009) evaluated at 10 percent disabling.

Service connection was originally granted for bilateral hearing loss in a January 2007 rating decision.  The rating decision on appeal granted a disability rating of 10 percent, but no more, effective November 27, 2009.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3 (2013). 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection, separate disability ratings, known as staged ratings, may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992). 

The rating schedule for hearing loss disability establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a).  Each ear is to be evaluated separately.

There is also a regulatory provision at 38 C.F.R. § 4.86(b) for evaluating hearing loss where the puretone threshold at 1000 Hertz is 30 or less and is 70 or more at 2000 Hertz.  However, none of the audiometric results below for any time period meet this definition.

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that a disability rating for bilateral hearing loss in excess of 10 percent is not warranted.  

The current appeal arises from a claim for increased rating received at the RO on November 27, 2009.  A December 2009 VA examination reveals the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
70
75
70
64
LEFT
60
70
75
70
69

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 78 percent in the left ear.  Entering the average puretone thresholds of 64 in the right ear and 69 in the left ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is IV for the right ear, and the highest numeric designation of hearing impairment is IV for the left ear.  38 C.F.R. § 4.85.  

Because the puretone threshold at each of the four specified frequencies is 55 decibels or more for the Veteran's left ear only, representing an exceptional pattern of hearing impairment, the Board considers whether the numeric designation from Table VI or Table VIa produces the higher numeral.  38 C.F.R. § 4.86.  In this case, Table VIa produces the higher numeral of V for the Veteran's left ear.  

Entering the category designations of  Level IV for the right ear and Level V for the left ear into Table VII results in a 10 percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85.  

The examiner concluded that the Veteran had mild to severe sensorineural hearing loss and good word recognition scores.

In October 2013, the Veteran underwent another VA audiology examination, and pure tonal thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
70
75
75
65
LEFT
65
75
75
75
73

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 76 percent in the left ear.  Entering the average puretone thresholds of 65 in the right ear and 73 in the left ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is III for the right ear, and IV in the left ear.  38 C.F.R. § 4.85.  

Because the puretone threshold at each of the four specified frequencies is 55 decibels or more for the Veteran's left ear only, representing an exceptional pattern of hearing impairment, the Board considers whether the numeric designation from Table VI or Table VIa produces the higher numeral.  38 C.F.R. § 4.86.  In this case, Table VIa produces the higher numeral of VI for the Veteran's left ear.  

Entering the category designations of Level III for the right ear and Level VI for the left ear into Table VII results in a 10 percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85.  

The October 2013 examiner concluded that the Veteran has sensorineural hearing loss in both ears.

In sum, the Board finds that the weight of the evidence is against an evaluation in excess of 10 percent for the Veteran's bilateral sensorineural hearing loss disability.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. EXTRASCHEDULAR CONSIDERATION

Although, as noted above, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing, VA policy requires that VA audiologists fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  This practice facilitates potential application of 38 C.F.R. § 3.321(b) (2013) in considering whether referral for an extra-schedular rating is warranted.  Id.

In this regard, the December 2009 and October 2013 VA examiners specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability by noting the Veteran's reported difficulty understanding speech and understanding his wife on the telephone, and that he has to wear his hearing aids all the time.  

The Veteran has not submitted any statements that describe the effect that his hearing loss has caused regarding occupational or social functioning aside from the comments made to VA examiners.  In his increased rating claim and Notice of Disagreement, he stated that his hearing was worse and that he now wears hearing aids, but did not describe how his hearing was worse.  In his VA Form 9, he provided no discussion of his symptoms; rather, he merely stated that his hearing loss is more severe than 10 percent.  Consequently, the Board finds that the functional effects of his hearing loss disability are adequately addressed by the December 2009 and October 2013 examination reports, and are sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is thus adequate such that no referral is required.  It is only if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology that the Board then determines whether the Veteran's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  If such factors are present, then referral is required.  Id.

In this Veteran's case, the Board considers the Veteran's complaints of difficulty with word clarity, difficulty understanding his wife on the telephone, and the need to wear hearing aids as described in the December 2009 and October 2013 examination reports.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss, and referral for extraschedular consideration is not necessary.

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, neither the Veteran nor the record raises the issue that he is unemployable due solely to his service-connected hearing loss.  There is no medical evidence that the Veteran's hearing loss disability has markedly interfered with employment, and he has not stated that he is unable to perform his duties due to his service-connected disability.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability.

III. DUTY TO NOTIFY AND ASSIST

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  A notice letter dated in December 2009 is of record.  The VA has obtained pertinent medical records including the Veteran's private treatment records.  

The Veteran was also provided thorough medical examinations and has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).  The Board also notes that the December 2009 and October 2013 VA examiners noted the effects of the Veteran's hearing loss disability on occupational functioning and daily activities as required under Martinak, and are thus considered adequate.  Even if the audiologist's description of the functional effects of the Veteran's hearing disability were somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Martinak, 21 Vet. App. at 455.  No assertion has been made that the VA examinations of record are defective or that they failed to address the functional effect the Veteran's hearing loss had on his life.

Therefore, the Board finds that no further development is necessary to reach a decision on the claim. 

ORDER

Entitlement to an increased evaluation greater than 10 percent for bilateral hearing loss is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


